Citation Nr: 1012595	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.A.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953, including combat service in the Republic of Korea, and 
his decorations include the Combat Infantryman Badge and 
Purple Heart Medal.  He had a subsequent period of service 
from January 1954 to March 1957 of which the character of 
discharge was such as to preclude the award of compensation 
benefits by the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and December 2004 rating 
decisions of the VA Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in June 2009 when 
it was remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right knee condition.  The Veteran contends that his current 
degenerative joint disease of the right knee is due to his 
active service.

Review of the Veteran's service treatment records reveal 
that he was treated for a left knee sprain in June 1951.  
Upon examination at separation from the Veteran's first 
period of service in April 1953 the Veteran was not noted to 
have any lower extremity or musculoskeletal abnormalities.

The Veteran's post service treatment records reveal that the 
Veteran was first noted to complain of right knee pain in 
July 2003.  Subsequently the Veteran was diagnosed with 
degenerative joint disease of the right knee.  However, the 
records do not provide any opinion regarding the etiology of 
the Veteran's condition.

In September 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) general medical examination.  The examiner 
reported that he had right and left knee sprains in service 
with normal X-rays of the knees.  The examiner diagnosed the 
Veteran with degenerative joint disease of the left and 
right knee.  However, the examiner did not opine as to the 
etiology or onset of the Veteran's right knee disability.

In August 2009 the Veteran was afforded VA C&P joints 
examination.  After examination the Veteran was diagnosed 
with chondromalacia patella of the right knee.  The examiner 
rendered the opinion that he could not make a determination 
with the evidence available without resort to speculation 
because he could not find the incident reported in the 
Veteran's service treatment records.

This case was previously before the Board in June 2009, and 
it was remanded for the Veteran to be afforded an 
appropriate VA C&P examination to determine, in part, the 
nature and etiology of his right knee condition.  As noted 
above, pursuant to the Board's remand, the Veteran was 
afforded a VA C&P examination in August 2009.  After 
examination, the Veteran was diagnosed with chondromalacia 
patella of the right knee.  The examiner, however, did not 
render an opinion regarding the etiology of the Veteran's 
right knee condition indicating that he could not do so 
without resort to speculation due to not finding the 
Veteran's reported in-service injury recorded in the 
Veteran's service treatment records.  Accordingly, 
clarification and/or an additional medical opinion are 
necessary.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted above, 
in the report of an August 2009 VA C&P medical examination 
the examiner diagnosed the Veteran with chondromalcia 
patella of the right knee; however, the examiner did not 
render an opinion regarding the etiology of the Veteran's 
current knee condition.  In addition, the examiner did not 
render an opinion regarding whether the Veteran's right knee 
condition is due to or permanently aggravated by the 
Veteran's left knee condition.  As such, the Board has no 
discretion and must remand the claim.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since November 
2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the claims folder VA 
medical records pertaining to the 
Veteran that are dated from November 
2007. 

3.  After the development outlined above 
has been completed, return the claims 
folder and the examination report to the 
examiner who examined the Veteran in 
August 2009.  The claims folder should 
be made available to and reviewed by the 
examiner.  The examiner is asked to 
render an opinion regarding the nature, 
extent, onset and etiology of the 
Veteran's diagnosed right knee 
condition.  In addition, the examiner is 
asked to render an opinion as to whether 
it is at least as likely as not that the 
Veteran's right knee condition is due to 
or permanently aggravated by the 
Veteran's left knee condition.

If the examiner who evaluated the 
Veteran in August 2009 is not available 
to provide an opinion or determines that 
another examination is warranted, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of the Veteran's diagnosed right knee 
condition.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 
50%), or less likely than not or 
unlikely (meaning that there is a less 
than 50% likelihood) that the Veteran's 
diagnosed right knee condition is 
related to or had its onset during 
service.  If not, the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's 
diagnosed right knee condition is 
secondary to or aggravated by the 
service-connected left knee condition.  

In offering these impressions, the 
examiner must acknowledge and discuss 
the Veteran's report of a continuity of 
symptomatology since service.  The 
examiner must comment upon the 
examination reports dated in September 
2008 and August 2009.  The examiner must 
provide a complete rationale any stated 
opinion.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



